United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
INDEPENDENT AGENCIES, ARCHITECT OF
THE CAPITOL, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1504
Issued: April 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal of a March 18, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.3

1

On appeal appellant submitted new evidence. However, the Board can only review evidence that was before
OWCP at the time of the final decision. See 20 C.F.R. § 501.2(c)(1).
2
3

5 U.S.C. § 8101 et seq.

On July 6, 2015 appellant submitted a timely request for oral argument. After exercising its discretion, the
Board, in an order issued on February 19, 2016, denied her request, finding that the arguments on appeal could be
adequately addressed in a decision based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 15-1504 (issued February 19, 2016).

ISSUE
The issue is whether appellant has established an injury causally related to the factors of
her federal employment.
FACTUAL HISTORY
On July 15, 2014 appellant, then a 47-year-old human resources specialist, filed an
occupational disease claim (Form CA-2) wherein she alleged that repetitive motion and heavy
workload requirements of her federal employment caused her extreme upper extremity pain,
specifically neck, shoulder, and hand pain.
In an accompanying statement, appellant indicated that she filed prior claims in OWCP
File Nos. xxxxxx657, xxxxxx502, xxxxxx116, and xxxxxx301. She noted that she had been on
medical leave since the beginning of April 2014, and had been diagnosed with bilateral carpal
tunnel syndrome and received Cortisone shots in her wrists Appellant further noted that she had
now been diagnosed with a collapsed disc that was putting pressure on her nerves, and that she
had surgery on June 12, 2014. She alleged that she was still on medical leave and recovering
from surgery. Appellant also indicated that her dual role in the current position as human
resources specialist and office administrator required repetitive bending, pulling, fine grasping,
manipulation of forms, lifting and moving boxed frames and batches of certificates and paper,
and pulling various forms from files. She also alleged a poor ergonomic set up of her work
station.
The record reflects that appellant’s prior claims were all accepted for medical treatment.
On April 3, 2014 Justina Bennett, a physician assistant, noted that appellant was under
her care for carpal tunnel syndrome. She noted that appellant’s condition was worsening and her
surgical consultation date was April 22, 2014. Ms. Bennett noted that until that time appellant
could work light duty.
In an April 28, 2014 note, Dr. Helmut Pfalz, a Board-certified hand surgeon, noted a hand
and upper extremity consultation for carpal tunnel syndrome, which was mild on
electromyogram (EMG) in the past. He ordered new electromyograms and a magnetic resonance
imaging (MRI) scan for purposes of evaluation and treatment.
On June 5, 2014 Dr. Paul H. Griffith, a Board-certified orthopedic surgeon, indicated that
appellant was evaluated in his office on May 19, 2014 for cervical spine pain. He noted that he
subsequently referred her for an MRI scan and determined that surgery was indicated.
Dr. Griffith noted that appellant had been diagnosed with cervical spondylosis, cervicalgia,
brachial neuritis, and neck pain. He noted that an anterior cervical disc fusion at C4-5 was
scheduled for August 12, 2014. In a discharge report dated June 12, 2014, Dr. Griffith listed
appellant’s medical problem as cervical spondylosis with radiculopathy.
By letter dated July 16, 2014, OWCP informed appellant that further factual and medical
evidence was needed to support her claim. Appellant was advised that she should submit a
comprehensive medical report from a qualified physician, which included an opinion, supported

2

by medical rationale, as to how factors of her federal employment caused or aggravated a
diagnosed condition. She was afforded 30 days to provide this evidence.
In response, appellant submitted a letter wherein she indicated that her diagnosis was
medically documented as bilateral carpal tunnel syndrome, arthritis, and collapsed disc in her
neck. She discussed her medical and work history.
In July 2 and 28, 2014 work status notes, Dr. Griffith found that appellant was unable to
work until September 8, 2014. In the July 28, 2014 progress note, he assessed appellant with
cervicalgia, cervical spondylosis without myelopathy, brachial neuritis or radiculitis, and
postsurgical arthrodesis. Dr. Griffith noted that appellant had initially responded quite favorably
to her cervical fusion surgery. He recommended continuing with protective activities and
increasing her use of the upper body as symptoms allowed. In an August 8, 2014 report,
Dr. Griffith stated that appellant had been his patient since May 2014 and that she suffered
progressive cervical pain and dysfunction as a result of advanced cervical spondylosis. He noted
that, because her symptoms have become so severe and because they were interfering with her
ability to perform her job, she underwent cervical fusion surgery on June 12, 2014 and that she
initially responded quite favorably to the operation with a significant reduction in neck pain and
upper summary symptoms.
Dr. Griffith noted that, while appellant’s problems were
degenerative in nature, the physical demands of her job such as repetitive bending, lifting, and
carrying have significantly exacerbated her condition. He noted that appellant was still in
recovery from her surgery, but would hopefully be able to return in another six weeks.
Dr. Griffith opined that at that time she was to avoid lifting more than 10 pounds and avoid the
repetitive use of her upper extremities at or above shoulder level. On September 9, 2014 he
indicated that appellant could return to regular work activity on September 9, 2014.
In a May 2, 2014 MRI scan of the right wrist received by OWCP on September 18, 2014,
Dr. Joseph P. Finizio, a Board-certified diagnostic radiologist, noted degenerative changes,
navicular trapezial and trapezial first metacarpal joint with early erosive changes, and no
prominent enhancement postgadolinium reassessment, nor evidence of thickening of the flexor
retinaculum appreciated.
By decision dated September 16, 2014, OWCP denied appellant’s claim as the medical
evidence did not establish that her medical conditions were causally related to the established
employment events.
On September 23, 2014 appellant requested review of the written record before an
OWCP hearing representative of the Branch of Hearings and Review.
By decision dated March 18, 2015, the hearing representative affirmed OWCP’s
September 16, 2014 decision. The hearing representative found that appellant had not submitted
sufficient evidence to establish that she sustained a medical condition causally related to her
work environment.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
OWCP has accepted the alleged factors of employment and that appellant has several
diagnosed medical conditions. However, appellant’s claim was denied as she failed to establish
a causal relationship between the diagnosed medical conditions and the accepted factors of her
federal employment. The Board finds that OWCP properly denied appellant’s claim.
While appellant submitted a number of medical reports to the record, none of the
physicians provided a rationalized medical opinion establishing a causal relationship between the
accepted factors of her federal employment and her medical diagnoses. Most of the reports from
Dr. Griffith addressed his treatment of appellant for various medical conditions including
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5.

4

cervical spondylosis, cervicalgia, and brachial neuritis. The August 8, 2014 report was the only
medical report wherein Dr. Griffith discusses causal relationship. In this report, Dr. Griffith
noted that while appellant’s problems were degenerative in nature, the physical demands of her
job such as repetitive bending, lifting, and carrying have significantly exacerbated her condition.
Under FECA, when employment factors cause an aggravation of an underlying condition, the
employee is entitled to compensation for the periods of disability related to this aggravation.9
However, Dr. Griffith’s brief statement on causation is not sufficient to establish causal
relationship. He does not address the specifics of appellant’s job in that he does not discuss the
type and amount of repetitive bending, lifting, or carrying required by her employment.
Dr. Griffith’s report is therefore not based upon a complete and accurate history of injury. A
report from appellant’s physician must provide sufficient medical rationale based on a complete
factual background explaining the reasons why her diagnosed conditions were caused or
aggravated by particular employment duties.10 Dr. Griffith also does not provide a specific
medical explanation as to why appellant’s medical diagnoses are related to her employment and
not solely to her underlying condition. A mere conclusion without the necessary rationale
explaining how and why the physician believes that a claimant’s accepted exposure could result
in a diagnosed condition is insufficient to meet a claimant’s burden of proof.11
Likewise, appellant’s diagnostic studies, including the MRI scan conducted by
Dr. Finizio are of limited probative value as they do not address appellant’s employment factors
or give an opinion on causal relationship.12 Similarly, Dr. Pfalz did not address causal
relationship. Therefore, his report is of limited probative value.13
The Board further notes that the opinion of physician assistant Ms. Bennett is not
considered probative medical evidence as she is not considered a physician under FECA.14
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that the condition was caused by her employment is sufficient to
establish causal relationship.15 As appellant did not establish that her medical condition was
causally related to the accepted factors of her employment, she has failed to meet her burden of
proof.
9

Raymond W. Behrens, 50 ECAB 221 (1999); see also L.C., Docket No. 15-0436 (issued January 20, 2016).

10

See V.C., Docket No. 14-1124 (issued November 3, 2014).

11

F.S., Docket No. 15-1052 (issued July 17, 2015).

12

G.M., Docket No. 14-2057 (issued May 12, 2015).

13

G.C., Docket No. 16-0007 (issued February 12, 2014); Jaja K. Asaramo, 55 ECAB 200 (2004).

14

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law).
See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA).
15

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an injury causally related to the factors of
her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2015 is affirmed.
Issued: April 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

